Allowable Subject Matter
Claims 1, 3-7, 9-14, 16-18, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Crombez teaches; an Autonomous Vehicle Mode Regulator (AVMR) comprising (taught as an autonomous vehicle system, element 100, paragraph 0007):
a controller module (taught as a computer or computing device, element 105,paragraph 0011) adapted to wirelessly (taught as receiving wireless messages, paragraph 0011) receive authorization and/or control signals from autonomous driving infrastructure (taught as receiving signals from data collectors, element 110, which in turn receive signals from datamarkers, element 160, paragraphs 0007-0009);
wherein the controller module is operatively connected to an autonomous drivingsystem of a vehicle adapted to operate in different levels of automation (Fig 1, shown asconnecting to the autonomous driving module, element 106);
wherein the controller module controls the level of automation (taught as a computer, 105, controlling the vehicle as partially or completely autonomously, paragraph 0026) underwhich the autonomous driving system of the vehicle operates based on the signals receivedfrom the autonomous driving infrastructure (Figs 3-4, exemplified in paragraph 0052 astransitioning modes of autonomous driving from auto to manual based on sensor input).
wherein the signals received from the autonomous driving infrastructure indicate thelevel of automation under which the vehicle is permitted or is required to operate (taught asreceiving signals from markers, element 160, which contain road rules, including autonomousdriving eligibility, paragraph 0009, as well as different semi-autonomous operations being permitted, paragraph 0026). However, Crombez does not teach; wherein the controller moduleprevents the autonomous driving system of the vehicle from operating in one or more of thedifferent levels of automation upon receiving signals from autonomous driving infrastructureindicating that only certain levels of automation are permitted.
Cullinane teaches; wherein the controller module prevents the autonomous drivingsystem of the vehicle from operating in one or more of the different levels of automation uponreceiving signals from autonomous driving infrastructure indicating that only certain levels ofautomation are permitted {taught as receiving rules of the road, paragraph 0009, andpreventing certain modes, paragraph 0052).
However, Cullinane does not teach; different levels of automation each having at leastsome degree of autonomous operation.
Yako teaches; wherein the controller module prevents the autonomous driving systemof the vehicle from operating in one or more of the different levels of automation each having atleast some degree of autonomous operation (taught as a processor disabling variousautonomous SAE levels, paragraph 0018).

However, Crombez, Cullinane, Yako do not teach; wherein the controller module is adapted to wirelessly transmit a signal to the autonomous driving infrastructure indicating a current mode of operation of the vehicle [interpreted to indicate the level of autonomous driving as some state of manual, quasi-autonomous, selective autonomous or fully autonomous mode, as suggested in paragraphs 0033-0034 of the specification]. Other sources do teach infrastructure receiving information from vehicles, such as in Elsheemy, where an emergency vehicle transmits a signal to infrastructure to preempt traffic signals (paragraphs 0365). However, this does not suggest transmitting information about the vehicle’s mode of operation as claimed. Additionally, one of ordinary skill in the art would not 
Therefore, Independent claim 1 is considered allowable. Similarly, independent claim 14 is also considered allowable.
By at least their nature on allowable subject matter, dependent claims 3-7, 9-13, 16-18, and 21-26 are considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662